Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 1 including “insulating material including a first insulating portion on the surface of the second semiconductor material and a second insulating portion in the indentation; and removing the first insulating portion of the insulating material from the surface of the second semiconductor material, the second insulating portion remaining in the indentation; and wherein depositing the conductive material includes forming an electrical contact by depositing the conductive material on the surface of the second semiconductor material and the second insulating portion of the insulating material” was not considered to be obvious.
The limitations of claim 6 including “the insulating material including a first insulating portion on the surface of the second semiconductor material and a second insulating portion in the indentation and generally conforming to the sidewalls of the indentation; and removing the first insulating portion of the insulating material from the surface of the second semiconductor material, the second insulating portion remaining in the indentation; and wherein depositing the conductive material includes forming an electrical contact by depositing the conductive material on the surface of the second semiconductor material and the second insulating portion of the insulating material” was not considered to be obvious.
The limitations of claim 7 including “the insulating material including a first insulating portion on the surface of the second semiconductor material and a second insulating portion in the indentation; and removing the first insulating portion of the insulating material from the surface of the second semiconductor material, the second insulating portion remaining in the indentation; and wherein depositing the conductive material includes forming an electrical contact by depositing the conductive 
The limitations of claim 8 including “the insulating material including a first insulating portion on the surface of the active region and a second insulating portion in the indentation; removing the first insulating portion of the insulating material from the surface of the active region, the second insulating portion remaining in the indentation; and subsequently, forming the second semiconductor material on the active region and the second insulating portion of the insulating material” was not considered to be obvious.
The limitations of claim 13 including “the insulating material includes a first insulating portion on a surface of the active region and a second insulating portion in the indentation; and removing the first insulating portion of the insulating material from the surface of the active region, the second insulating portion remaining in the indentation, wherein the second semiconductor material is subsequently formed on the active region and the second insulating portion of the insulating material” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818